AUSTXN,,.~X~R


                               September 23, 1959

Honorable John T. Forbis                 Opinion No, WW-707
District Attorney
100th Judicial District                  Re:   Whether a Commissioners'
Childress, Texas                               Court may compensate a
                                               Sheriff for the use of
                                               his private automobile
                                               on official businees
                                               while the county owned
                                               automobile usually used
                                               by the Sheriff is being
Dear Mr. Forbls:                               repaired.
           The following is quoted from your recent letter:
                 "Chlldress County has provided the Sheriff's
           Department with two automobiles, and has made pro-
           vision for their maintenance and operation under
           Sub-Section B of Article 6877-1, VCS.
                 "Recently, however, one of the two automo-
           biles required extensive repair and was out of
           service for approximately two weeks, during which
           time the Sheriff used his personal automobile for
           offiCia1 business.
                 "It is my opinion that adequate transporta-
           tion must be furnished, and that under the facts
           above stated, It would be permissable for the Com-
           missioners' Court to authorize the reimbursement
           of the Sheriff for his expense, though not manda-
           tory that they do so.
                 "May I have your opinion on this question?"
       Article 6877-1, Vernon's Texas Civil Statutes, provides
in part as follows:
                 "The County Commissioners Courts of this
           State are directed to supply and pay for trans-
           portation of sheriffs,of their respective coun-
           ties and their deputies to and from oints within
           this State, under one of the four (4P following
           sections:
Honorable John T. Forbis, page 2   (w-707)


         ~_ "(a)_ Such sheriffs and their deputies
      shall be furnished aciequatemotor transporta-
      tion including all expense incidental to the
      upkeep and operation of such motor vehicles.
             "(b) Motor vehicles shall be furnished
       to such sheriffs and their deputies who may
       furnish gas and oil, wash and grease, incidental
       to the operation of such vehicles; for which
       gas and oil, wash and grease, such sheriffs and
       deputies shall be compensated at a rate not to
       exceed four cents (49?)per mile for each mile
       such vehicle is operated in the performance of
       the duties of his office.
             "(c) Alternatively such County Commis-
       sioners Courts may allow sheriffs and their de-
       puties in their respective counties to use and
       operate cars on official business which cars are
       personally owned by them for which such officers
       shall be paid not less than six cents (694)per
       mile nor more than ten cents (104) per mile for
       each mile traveled in the performance of official
       duties of their office." (Emphasis ours.)
       It is clear from the statute itself that Commissioners
Courts are limited to using only one of the above methods at
a time. The question in the fact situation posed by your
letter is whether the Commissioners Court would be using the
method of compensation provided for in Subsection (b) and the
method provided for in Subsection (c) simultaneously.
       It was held in Grimes v. Bosque County, 240 S.W.2d 511
(Tex.Civ.App. 1951, error ref. n.r.e.) that where the county
bought and furnished an automobile to the sheriff and paid all
operating expenses, the sheriff had no right to claim and col-
lect mllea e fees at the rate of ten cents per mile under Sub-
section (c7 of Article 6877-1, Vernon's Texas Civil Statutes.
The crucial fact in that case was that the county owned the
car upon which the sheriff claimed mileage under Subsection
(c). The court stated:
             I,
              . . . It is obvious that sheriff Grimes
       in no event could have been in position to charge
       ten cents per mile for mileage until he had ac-
       quired the ownership of the automobile, and that
       he did not do. . . .!'
Honorable John T. Forbis, page 3.    (WW-707)


       In the instant situation the Sheriff owned and used his
personal automobile rather than the county owned automobile.
According to your letter, the necessity for repairs to the
county owned vehicle prevented it from being used by the Sheriff
for approximately two weeks. It is plain that the county was
not furnishing an automobile to the Sheriff within the meaning
of Subsection (a) or (b) of the statute when the county owned
automobile was not available for use by the Sheriff.
       In our opinion the Commissioners Court may allow the
Sheriff to be compensated under Subsection (c) of the statute
when he uses his personally owned automobile in the performance
of official duties of his office while the county owned automo-
bile is not available for his use by reason of undergoing nec-
essary repairs.
                           SUMMARY
             The Commissioners Court of Childress
             County may compensate the Sheriff of
             such county pursuant to Subsection (c)
             of Article 6877-1, Vernon's Texas Civil
             Statutes, when the county owned automo-
             bile purchased for the use of the Sheriff
             in the performance of his official duties
             Is not available for such use by reason
             of.undergoing necessary repairs.
                               Very truly yours,
                               WILL WILSON
                               AttorrfeyGeneral of Texas
                                                             A

HGB:zt
APPROVED:                            Assistant
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
B.H.Timmins, Jr.
L. P. Lollar
Ralph R. Rash
J. Arthur Sandlin
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert